Citation Nr: 1511297	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet joint syndrome, to include a total disability rating based upon individual unemployability (TDIU) due to the back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for lumbar spine degenerative disc disease with facet joint syndrome and assigned a 10 percent rating.  The Veteran perfected an appeal as to the initial rating assigned.   In a March 2006 rating decision, the initial rating was increased from 10 to 20 percent effective October 16, 2003.  Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In a February 2012 rating decision, the RO awarded separate 10 percent ratings for right and left lumbar radiculopathy associated with the Veteran's lumbar spine degenerative disc disease.  The Veteran has not indicated any disagreement with these separate ratings assigned.  As such, the Board will not discuss this aspect of the Veteran's lumbar spine disability further.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

When this appeal was most recently before the Board in June 2014, it was remanded for additional development.  The case has been returned to the Board for adjudication. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes that it has jurisdiction over the Veteran's claim for a TDIU because it is based on the back disability currently at issue in this appeal.  If the Veteran believes that he is unemployable due to the back disability and other service-connected disabilities, he should so inform the RO, which should respond appropriately to any such claim from the Veteran.


FINDINGS OF FACT

1.  At no time during the pendency of this claim has the Veteran's lumbar spine disability been manifested by incapacitating episodes having a total duration of at least four weeks during a twelve-month period, by ankylosis, or by forward flexion limited to 30 degrees or less.

2.  The Veteran's service-connected back disability has not been sufficient by itself to render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time during the pendency of this claim. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet joint syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243 (2014).

2.  The criteria for a TDIU due to the service-connected back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in April 2006 and September 2011.  Although he was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran's Social Security Administration records were also obtained and associated with the record.  The Veteran has been afforded appropriate VA examinations, most recently in August 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Legal Criteria: Lumbar Spine

The Veteran's initial service connection claim was filed in October 2003.  A 20 percent rating is assigned from the date of receipt of his claim.  The Veteran perfected an appeal of the initial rating assigned.  

Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine, or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Again, in this case, the Veteran has been awarded separate ratings to compensate for his lumbar radiculopathy.  This aspect of the Veteran's lumbar spine disorder is not under appeal.

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Legal Criteria:  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b) , when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Factual Background and Analysis

Lumbar Spine

The Veteran's low back disability rating is assigned under Diagnostic Code 5243.  The Board will examine the entire evidentiary record since the October 2003 claim in order to determine whether an increased rating is warranted under either the general rating formula for rating diseases and injuries of the spine, or the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The Board reviewed the Veteran's VA outpatient records throughout the pendency of this claim, since October 2003, and they show ongoing reporting of low back pain with treatment via medications such as Aleve, as needed for pain.

The Veteran was afforded a VA examination in December 2003, at which time he reported the existence of back pain.  Physical examination revealed minimal tenderness to palpation over the paraspinal muscles.  Range of motion measurements included active forward flexion to 85 degrees "associated with mild back pain" and to 20 degrees "associated with moderate back pain."  There is no indication that the pain actually limited the Veteran's motion to any point less than 85 degrees flexion.  Although moderate pain may have been experienced at 20 degrees, there is no indication that the pain actually limited the Veteran's motion to this extent.  Further, there was no suggestion in the Veteran's history in this report that he experienced any incapacitating episodes related to his disc disease.  X-rays at the time of the examination showed osteoarthritis and scoliosis.  In addition to lumbar degenerative disc disease, lumbar facet joint disease was diagnosed.  As the evidence does not show any ankylosis, incapacitating episodes, or forward flexion of the lumbar spine limited to 30 degrees or less, a rating in excess of 20 percent is not warranted on the basis of this examination report.

An April 2005 clinical note shows that the Veteran sought treatment when he woke up and could not get out of bed.  The physician, however, encouraged the Veteran to get up and about and to get some exercise.  He was instructed to walk 30 minutes daily in order to alleviate the symptoms of chronic intervertebral disc disease.  A June 2005 report shows that he was encouraged to exercise at least 30 minutes five days per week.  The record shows that the Veteran was next treated in January 2006.  Thus, while the Veteran may have suggested the need for bedrest due to back pain, thereby suggesting the existence of an incapacitating episode, the evidence shows that the physician encouraged activity and did not prescribe bedrest.

On VA examination in December 2005, the Veteran reported ongoing low back pain with flare-ups occurring with overworking or lifting.  Pain increases during flare ups and the Veteran estimated his range of motion to decrease by 40 percent during flare ups.  The Veteran was noted to be functionally independent in his activities of daily living.  He was working at the time at a job that allowed for him to use a forklift or powerjack for lifting so as to not strain his back.  Range of motion at the time included forward flexion of 0 to 90 degrees; backward extension 0 to 30 degrees; left lateral flexion 0 to 26 degrees; right lateral flexion 0 to 30 degrees; and left lateral rotation and right lateral rotation 0 to 20 degrees.  The Veteran experienced pain in the low back at the end of all movements.  The pain with repeated movements increased to a 5 on a scale of 1 to 10, and range of motion was additionally limited 14 degrees.  There was a mild decrease in endurance, but no additional increase in fatigue or weakness.  The examiner noted that pain has major functional impact, and reported that there existed painful motion and spasm, but no weakness.  Tenderness was noted to be mild and vague.  There was no fixed deformity or visible kyphosis.  The Veteran reported to the examiner that when seen by his doctor in July 2005, he was given bed rest for five days.  He reported that he also did bedrest on six other days due to acute back pain.  Thus, he reported a total of eleven days of bedrest.  However, as noted above, the clinical records show that in June 2005 he was being encouraged to exercise and that he was not seen again until January 2006.  There is no indication in the clinical records that he was prescribed bedrest at any time, or otherwise treated in July 2005.  Further, even taking into account the additional limitation of motion observed by the physician after repetitive testing, and reported by the Veteran during flare-up, there is no indication that the motion is limited to 30 degrees or less of forward flexion, even during flare-up.  Thus, there is no basis for a rating in excess of 20 percent under either the general rating criteria for the spine or the formula for rating intervertebral disc disease at the time of this examination.

In March 2006, the Veteran reported having problems at work and taking fourteen days off of work due to his back pain.  A May 2006 statement from his employer confirms that the Veteran's back disability interfered with his employment, in that he was unable to do any assignments involving heavy lifting.

The Veteran was next examined in March 2009.  The Veteran reported a worsening of his disability since the prior examination.  The increased severity was notably related to his radiculopathy, rather than the underlying low back disability.  Physical examination revealed no gross deformity, but mild tenderness to palpation over the left lumbar paraspinal area.  Lumbar spine range of motion was flexion 0 to
85 degrees associated with mild pain at the end of range of motion; extension 0 to 25 degrees associated with mild pain at the end of range of motion; lateral bending 0 to 30 degrees bilaterally associated with discomfort at the end of range of motion;  and rotation 0 to 40 degrees bilaterally associated with discomfort at the end of range of motion.  Following three repetitions, the range of motion and the pain remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  At the time of this examination, the Veteran continued working in receiving, predominantly using a forklift and power jet.  He claimed to have missed approximately twenty days during the prior twelve months because of back pain.  Also, the Veteran did not report additional limitations following repetitive use or during flare-ups.  As there is again no evidence to suggest doctor prescribed bedrest at any time, and there is no indication of forward flexion of the spine limited to 30 degrees or less or ankylosis, there is simply no basis upon which an increase can be awarded as of the time of this examination.

A June 2010 clinical rehabilitation note shows that the Veteran reported increasing back pain when he exerts himself.  He reported that he was missing a lot of work due to back pain and was eventually fired.

The Veteran again underwent a VA examination in October 2011.  Ongoing low back pain was confirmed, which was noted as aggravated by sitting, standing and bending.  At this time, the examiner confirmed that no incapacitating episodes or flare-ups were reported.  There was no recent physical therapy or hospitalizations due to back pain.  The examiner indicated that there was no interference with the Veteran's job, but also reported that the Veteran was not employed.  

Physical examination revealed a normal gait and the Veteran was able to walk without assistance.  The examiner observed no axial tenderness, no deformities, no cellulitis, no scoliosis, no atrophy, and no muscle spasms.  The examiner reported that the Veteran refused to demonstrate full range of motion.  According to the examiner, the Veteran stated he would hurt his back if he demonstrated full range of motion.  He refused to flex and extend.  Side bend to the right and left was to 30 degrees.  Rotation to the right was to 25 degrees, with rotation to the left to 30 degrees.  The Veteran subjectively complained of pain in all range of motion without any objective signs of pain on motion.  There was no additional limitation of joint function due to pain fatigue or lack of endurance observed after repetitive motion, although the examiner confirmed that there was not repetitive testing of flexion or extension due to the Veteran's complaints of back pain.  As to the effect on employment, the examiner found there to be no limitation with sedentary work and that light physical duty should be possible.  The examiner opined that he should be able to get up and stretch if he sits too long or sit if he stands too long.  Other than that, there should be no limitation of light duty.  He should limit heavy bending or lifting greater than 25 pounds on a consistent basis that might irritate his back condition.  This examination report is insufficient for rating the Veteran's back utilizing the general rating formula for diseases and injuries of the spine due to the lack of range of motion testing.  As the Veteran reported that he had no incapacitating episodes, there is no basis upon which an increase can be awarded under the formula for rating intervertebral disc syndrome based upon incapacitating episodes.  

In a January 2012 statement, the Veteran suggested that his termination from employment at Lowe's was due to retaliatory reasons, rather than due to any inability to work as a result of his back disability.  The Veteran claims that several employees set him up.  He reported that another worker hid his paperwork in an effort to get his job.  He also reported physical aggression toward him by other employees improperly using equipment in the store and brushing up against him with it or running over his foot.  The Veteran reported that he was ultimately fired due to taking too much time off from work, but that his paperwork had been altered.  Thus, the Veteran's January 2012 statement suggests that the Veteran's low back disability was not the primary reason he was fired from his job at a hardware store.  The Veteran made no suggestion that his back disability was of such a severity that he was unemployable and therefore unable to work at the hardware store.  In March 2012, however, he provided a statement to VA indicating his disability was preventing him from finding further employment.  He obtained a job at a housecleaning service, but was let go very quickly because he could not physically do the job.

At his June 2012 hearing, the Veteran confirmed that his back pain is daily and he treats it with aspirin, ibuprofen, and Tramadol, although he limits the Tramadol use due to its addictive nature.  He also confirmed doing some physical therapy exercises, using a heating pad, and using a TENS unit.  He reported that his back "locks up" approximately two times per week.  This happens when he is twisting, bending or stooping.  The Veteran was wearing a back brace at the time of the hearing, which he explained was used for stabilization.  The Veteran reported that he was last employed at Lowe's in 2009.

The Veteran's Social Security Administration records confirm that the Veteran was found disabled primarily due to his lumbar spine disability.  

A January 2014 statement from the New Jersey Healthcare System shows that the Veteran was rejected from employment as a housekeeping aid due to an inability to pass a physical examination.

The Veteran was most recently examined by VA in August 2014.  The Veteran confirmed the ongoing back pain and reported that he experiences flare-ups that put him "out completely for awhile."  Range of motion testing was conducted at this examination.  Forward flexion ended at 45 degrees, with pain beginning at 45 degrees.  Extension ended at 20 degrees with no pain on extension.  Right and left lateral flexion was noted as 30 degrees or greater without pain.  Right and left lateral rotation ended at 20 degrees with no evidence of pain.  Repetitive testing was conducted.  Post-test range of motion measurements were recorded and there was no additional limitation of motion following repetition.  The examiner confirmed that there was no ankylosis.  Functional loss related to the lumbar spine disability was recorded as painful motion and less movement than normal.  The examiner reported that there was no additional limitation of function following repetition.  The examiner also concluded that neither pain, weakness, fatigability, nor incoordination significantly limit the Veteran's function during any flare-ups or when the Veteran repetitively uses his back over a period of time.  There was also no localized tenderness, guarding, or muscle spasm.  At the time of this examination, the Veteran reported that he was currently a full-time student at Rutgers, studying to be a mental health therapist.  He reported no difficulty with his back in terms of his ability to attend his courses.  The examiner noted that the Veteran's back condition limits his ability to run, jump, lift heavy objects, and perform repetitive twisting of the trunk.  This, according to the examiner, impacts his ability to work in positions requiring heavy lifting, running, or jumping.  It may also impact his ability to work in settings requiring repetitive twisting, for example certain assembly lines, working as grocery clerk or as an agricultural worker.  Although this examination report clearly confirms that the Veteran's lumbar spine disability has worsened, there remains no evidence that the disability is manifested by ankylosis, forward flexion limited to 30 degrees or less, even after repetitive use testing, or by incapacitating episodes.  There is no basis for a rating in excess of 20 percent based upon this examination.

Clinical records show that the Veteran was undergoing physical therapy to manage his low back pain.  November 2014 outpatient notes show an increase in his back pain.

There is no additional evidence showing limitation of motion or other symptoms related to the Veteran's lumbar spine disability.  

Throughout the pendency of this longstanding claim, the evidence shows that the 20 percent rating presently assigned is appropriate.  At no time has the medical evidence shown, or the Veteran suggested, that he experiences incapacitating episodes having a total duration of at least four weeks during a twelve-month period.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.  Further, at no time does the evidence indicate that the Veteran's lumbar spine is ankylosed, or that he is limited to 30 degrees or less of forward flexion.  Thus, a rating in excess of 20 percent is not warranted under diagnostic code 5242.

Again, the Veteran's neurologic manifestations of the lumbar spine disability have been separately rated and are not on appeal.  Moreover, there has been no showing of symptoms such as bowel or bladder impairment related to the Veteran's back disability.  Thus, there are no additional neurologic abnormalities for which separate ratings could be granted.

Consideration has been given to assigning a staged rating for the disability decided herein.  However, as explained above, the criteria for a higher rating for the  low back disability have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

TDIU

The Veteran claims that his service connected lumbar spine disability renders him unable to obtain and maintain substantially gainful employment.  In a September 2011 claim, he reported that he had completed his second year of college and was continuing to take college classes at night, had work experience as a postal worker and in receiving, and last worked in December 2009.  He did not state when he became too disabled too work.

Throughout the pendency of this claim, he has not met the schedular criteria for a TDIU.  His lumbar spine disability is rated as 20 percent disabling since October 16, 2003.  He is also service connected for tinnitus, rated as 10 percent disabling since February 1, 2011; right lumbar radiculopathy, rated as 10 percent disabling since October 28, 2011; left lumbar radiculopathy, rated as 10 percent disabling since October 28, 2011; and hearing loss, which is noncompensably rated.  His combined rating, therefore, is 20 percent from October 16, 2003, through January 2011, 30 percent from February 1, 2011, to October 27, 2011, and 40 percent since October 28, 2011,  with consideration of the bilateral factor related to the right and left radiculopathy.  The Veteran has not met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the pendency of his claim.  At no time did the Veteran have a single disability rated at 60 percent or more, or a combined rating for the service-connected disabilities of 70 percent or more with at least one service-connected disability rated as 40 percent disabling.  Thus, he does not meet the minimum schedular criteria for a TDIU.  However, again, under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  

The first question is whether the Veteran's service-connected back disability has rendered him unable to secure and follow a substantially gainful occupation at any time during the pendency of this claim.

In this case, it does not appear that the Veteran is in fact unable to secure or follow a substantially gainful occupation by reason of service-connected back disability.  The Board recognizes that the Veteran has reported problems with work since approximately 2009.  At the time of his March 2009 VA examination, he worked regularly and his usual occupation was as an employee in a hardware store, during which time his back disability and his limitations with heavy lifting were accommodated by use of equipment such as a forklift.  A June 2010 clinical note shows that the Veteran was missing a lot of work due to his back pain.  A VA examiner in October 2011 found there to be no limitation with sedentary type of work and that light physical duty should be possible.  The examiner opined that the Veteran should be able to get up and stretch if he sits too long or sit if he stands too long.  Other than that, there should be no limitation of light duty.  He should limit heavy bending or lifting greater than 25 pounds on a consistent basis that might irritate his back condition.  Thus, this VA examiner indeed recognized the Veteran's work was limited due to his back disability, but did not suggest that the Veteran was unemployable.

In January 2012, the Veteran confirmed that he had been fired from his job at the hardware store; however, as discussed above, the reasoning for the firing, according to the Veteran, was retaliatory in nature, rather than due to an inability to perform the job.  Nonetheless, the record suggests that he has not had regular employment since being fired from the hardware store.  However, again, unemployment in and of itself does not establish unemployability.  The evidence must establish that the service-connected disabilities render him unable to secure and follow a substantially gainfully occupation.

In March 2012, the Veteran provided a statement to VA indicating his disability was preventing him from finding further employment.  He obtained a job at a housecleaning service, but was let go very quickly because he could not physically do the job.  At his June 2012 hearing, the Veteran confirmed that he had not been employed since being fired from the hardware store.  A January 2014 statement from the New Jersey Healthcare System shows that the Veteran was rejected from employment as a housekeeping aid due to an inability to pass a physical examination.  Thus, the evidence indeed establishes that the Veteran's ability to obtain and maintain a physically demanding job is severely limited by his lumbar spine disability.  There is no indication, however, that he could not obtain and maintain substantially gainful employment in another field.  An August 2014 VA examiner noted that the Veteran's back condition limits his ability to run, jump, lift heavy objects, and perform repetitive twisting of the trunk.  This, according to the examiner, impacts his ability to work in positions requiring heavy lifting, running, or jumping.  It may also impact his ability to work in settings requiring repetitive twisting, for example certain assembly lines, working as grocery clerk or as an agricultural worker.  However, at the time of this examination, the Veteran reported that he is currently a full-time student at Rutgers, studying to be a mental health therapist.  He reported no difficulty with his back in terms of his ability to attend his courses.  Thus, it is certainly evident from the record that the Veteran is mentally capable and intelligent and is on a path toward obtaining and maintaining a substantially gainful occupation in a less physically demanding field of work.  

The Board acknowledges, consistent with the clinical records and VA examination reports, that the Veteran's service-connected back disability precludes certain types of activity to moderate degrees.  However, the Veteran was consistently described as unemployed, yet suitable for employment in a position that does not require heavy lifting, bending, prolonged standing, and the like.  Further, more recent  evidence establishes that the Veteran has been accepted into a reputable educational institution and is not limited by his back disability to proceed on a path to become a mental health counselor.  There is no indication in the record that at any time during the pendency of this claim the Veteran was unable to secure and maintain a substantially gainful occupation as a result of his back disability.  No medical professional has opined that the Veteran's back disability renders him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background at any time.  In fact, VA physicians consistently reported that he could work with certain accommodations at jobs that did not require heavy lifting or heavy physical demands.  Again, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361.  While the Board acknowledges that the Veteran has not maintained steady employment since being fired from the hardware store, to the extent that he urges it is due to his service-connected back disability, the fact that he is unemployed or has difficulty obtaining employment is not enough.  Here, the evidence since 2003 demonstrates that the Veteran's back disability is not sufficient to render him unemployable.  Accordingly, the Board must conclude that a TDIU is not warranted at any time during the pendency of this claim, and referral of the TDIU claim for extra-schedular consideration is not in order.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the evidence simply does not show entitlement to a higher rating than that assigned.  



							(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet joint syndrome, to include a total disability rating based upon individual unemployability due to the back disability, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


